Citation Nr: 0839214	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-13 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 19, 1979 to May 11, 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, service 
medical records show complaints of back pain, but do not show 
a chronic disability.  In addition, the medical evidence 
shows that the veteran currently has a lumbosacral spine 
disability, most recently diagnosed as status post lumbar 
laminectomy with chronic low back pain on the VA examination 
in April 2006.  Moreover, he has had a chronic lumbar spine 
disability since at least 2003.  What is lacking is medical 
evidence of a nexus between the complaints noted in service, 
in 1979, and the disorder shown 24 years later, in 2003.  The 
VA examiner in April 2006 was unable to proffer an opinion, 
based on the evidence of record, which does not include any 
contemporaneous indication of the status of the veteran's low 
back during those intervening 24 years.  As to the history 
provided in the recent records, there is little, and what 
exists is by no means dispositive, or consistent.  

However, the evidence does show that the veteran is in 
receipt of Social Security Administration (SSA) disability 
benefits.  Where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  
Although the record does not show when he began receiving SSA 
benefits, he was in receipt of them by the time of his August 
2003 hospitalization, and, therefore, SSA records may very 
well contain evidence relevant to the matter of continuity of 
symptomatology after service, or nexus.  Therefore, these 
records must be obtained. 

VA medical records obtained include a list of appointments 
scheduled at the Kansas City VAMC for the period from May 
1989 to February 2006.  However, only records dated from 
November 2004 to November 2005 were obtained.  There is also 
evidence of treatment at Leavenworth VAMC in 1998.  Although 
the treatment was not specifically shown to be for a back 
condition, such records often include physical examination or 
medical histories, and, therefore, are potentially relevant 
to the claim at issue, and must be obtained.  Records should 
be requested from the Kansas City, Leavenworth, and Topeka 
VAMC's as there is evidence indicative of treatment at all 
three facilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all decisions entered concerning claims by 
the veteran for Social Security disability 
benefits, initially filed prior to 2003.  
All medical records relied upon in the SSA 
decisions should be obtained as well.  All 
efforts to obtain these records, and the 
responses received, must be documented in 
the claims file.

2.  Obtain all of the veteran's VA medical 
records for the period from June 1979 to 
November 2004 from the Kansas City, MO, 
Leavenworth, KS, and Topeka, KS VAMC's. 
All efforts to obtain these records, and 
the responses received, must be documented 
in the claims file.

3.  Thereafter, the veteran's claim for 
service connection for a low back 
disability should be reviewed.  If the 
evidence received is sufficiently 
probative as to the nexus issue, schedule 
a VA examination for an opinion as to that 
question.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




